Citation Nr: 1106018	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In July 2001 and February 2008 the Board remanded the 
case for further development.  The requested development has been 
completed and the case has been returned to the Board for further 
appellate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  In addition, during the 
pendency of the Veteran's claim the VA regulation governing 
claims for service connection for PTSD have been amended.  
Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The primary effect of this amendment is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the veteran's "fear of hostile 
military or terrorist activity."  In place of corroborating 
reported stressors, a medical opinion must instead be obtained 
from a VA or VA-contracted psychiatrist or psychologist.  The 
provisions of this amendment apply to applications for service 
connection for PTSD, like the one in this case, that were 
appealed to the Board before July 13, 2010, but have not been 
decided by the Board as of July 13, 2010.  Thus, on remand the RO 
should consider the claim under the amended version of the 
regulation.

The Veteran has alleged the in-service stressors of having 
exchanged gunfire with the enemy Viet Cong soldiers while on 
patrol outside his base's perimeter; witnessing the death of a 
young Vietnamese boy when a Viet Cong soldier hit him in the head 
with a rifle butt; and witnessing troops being killed by friendly 
fire.  Another veteran submitted a statement in November 2007 
that he remembers this Veteran telling him of the encounter with 
the enemy while on patrol outside the perimeter.  Although the 
Veteran's military occupational specialty was as an aircraft 
specialist or "parts man," his service personnel records 
indicate that he participated in a counter offensive phase in 
Vietnam.  The Board concludes that the stressors are consistent 
with the places, types, and circumstances of the Veteran's 
service in Vietnam from September 1967 to August 1968.

Although the Veteran has repeatedly been diagnosed and treated 
for paranoid schizophrenia, major depression, polysubstance 
abuse, drug-induced psychosis and antisocial personality disorder 
in the past, since June 1997, he has consistently been diagnosed 
and treated for PTSD.  However, he has not been provided a VA 
psychiatric examination addressing whether any of his diagnosed 
psychiatric disorders are etiologically linked to his service or 
any incident therein.  Nor has a VA psychiatrist or psychologist 
had the opportunity to confirm that the Veteran's alleged 
stressors are adequate to support a diagnosis of PTSD and that 
his symptoms are related to the claimed stressors.  The Board 
therefore finds that the Veteran should be afforded a VA 
psychiatric examination to determine the current nature, extent 
and etiology of any acquired psychiatric disorder.  See 38 
U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

The Board also notes that the Veteran receives ongoing treatment 
for his psychiatric disorder through VA.  The most recent VA 
treatment records from the VA Medical Center, in Tampa, Florida, 
are dated in October 1999.  Therefore, the RO should obtain and 
associate with the claims files any available VA treatment 
records from this facility dated from October 1999 to the 
present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  VA should obtain any VA treatment 
records, dating from October 1999 to the 
present, and associate the records with the 
Veteran's claims files.

2.  Thereafter, the RO should arrange for the 
Veteran to be scheduled for a VA psychiatric 
examination to assess the nature and etiology 
of any currently diagnosed psychiatric 
disorder, if found to be present.  All 
indicated studies should be performed, to 
include psychological testing if appropriate, 
and all findings should be reported in 
detail.  The Veteran's claims files, 
including a copy of this remand, must be made 
available to and reviewed by the examiner.  
Based on the medical findings and a review of 
the claims files, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran has a diagnosed 
psychiatric disorder, to include 
schizophrenia and/or PTSD, as a result of his 
service or any incident therein.  

If a diagnosis of PTSD is made, the examiner 
should provide a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's stressors 
outlined above, from September 1967 to August 
1968 are adequate to support a diagnosis of 
PTSD and that the Veteran's symptoms are 
related to the claimed stressors.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be clearly set forth.  If 
the examiner is unable to give an opinion 
without resorting to speculation, the report 
should so state.  

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
this claim.

3.  Thereafter, the RO should readjudicate the 
issue of service connection for a psychiatric 
disorder, to include schizophrenia and PTSD.  
The RO should review the claim for service 
connection for PTSD under the amended version 
of 38 C.F.R. § 3.304(f).  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



